Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
  153505(13)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 153505
  v                                                                  COA: 330907
                                                                     Oakland CC: 2010-232531-FC
  EDDIE BROWN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion for the appointment of counsel for
  defendant-appellant is GRANTED. Attorney Joseph E. Richotte (P70902) is appointed
  to represent defendant-appellant pro bono in the instant proceeding before this Court and
  shall have 42 days to submit a supplemental brief addressing the failure of prior counsel
  to file in the Court of Appeals, on direct review, a delayed application for leave to appeal
  within the deadlines set forth in former MCR 7.205(F), currently MCR 7.205(G).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 17, 2017
                                                                                Clerk